Exhibit 10.18

AMENDMENT

This Amendment (the “Amendment”) to the License Agreement dated as of December
23, 2005 (the “Agreement”), is effective as of January 6, 2009 (“Amendment
Effective Date”), between Eli Lilly and Company, a corporation organized and
existing under the laws of the State of Indiana (“Lilly”), and Targanta
Therapeutics Corporation, a corporation organized and existing under the laws of
the State of Delaware (“Targanta” or “Licensee”), successor to InterMune, Inc.,
a corporation organized and existing under the laws of the State of Delaware
(“InterMune”), as purchaser of all rights, title and interest related to
oritivancin from InterMune.

WHEREAS, the Parties desire to amend the Agreement to clarify a certain
provision thereof;

NOW, THEREFORE, for good and lawful consideration, the sufficiency of which is
acknowledged and agreed, the Parties, intending to be legally bound, hereby
agree as follows:

Article 1.         Amendment to Definition of Product. The last sentence of
Section 1.25 of the Agreement is deleted in its entirety.

Article 2.         Effect on Agreement. Except as amended by this Amendment, the
Agreement shall remain in full force and effect. After the Amendment Effective
Date, every reference in the Agreement to the “Agreement” shall mean the
Agreement as amended by this Amendment.

Article 3.         Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which will constitute one
and the same instrument.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.

 

ELI LILLY AND COMPANY By:   /s/ Gino Santini  

 

 

Name:  Gino Santini

Title:   Senior Vice President

TARGANTA THERAPEUTICS CORPORATION By:   /s/ Mark Leuchtenberger  

 

 

Name:  Mark Leuchtenberger

Title:   President & CEO